OPINION AND ORDER

MINTON, Judge.
The Cabinet for Health and Family Services, Commonwealth of Kentucky, appeals from the Pike Family Court’s order denying the Cabinet’s petition to involuntarily terminate the parental rights of A.A.W.K. and J.J.K. to three minor children. Kentucky law forbids an appeal of the denial of a petition to involuntarily terminate parental rights. So we must dismiss this appeal on our own motion.
KRS 625.110 provides that “[a]ny order for the involuntary termination of parental rights shall be conclusive and binding on all parties, except that an appeal may be taken from a judgment or order of the Circuit Court involuntarily terminating parental rights in accordance with the Kentucky Rules of Civil Procedure.” By the express terms of that statute, no party may appeal a trial court’s decision to deny an involuntary termination of parental rights. Since this appeal is taken from a denial of the petition for involuntary termination, it runs afoul of the statutory prohibition against appeal. Therefore, we must dismiss this appeal for lack of jurisdiction. We express no opinion on the constitutionality of KRS 625.110 because none of the parties raised that issue. See C.M.C. v. A.L.W., 180 S.W.3d 485, 490, n. 15 (Ky.App.2005).
For the foregoing reasons, we order this appeal dismissed.
ALL CONCUR.